 

Exhibit 10.19.2

 

SECOND Amendment
to
Loan and security agreement

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 8th day of January, 2020, but is effective as of January 1,
2020, by and between SILICON VALLEY BANK (“Bank”) and IRIDEX CORPORATION, a
Delaware corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of November 2, 2016 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, (ii) decrease the Revolving Line, and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Fees.  Section 2.6(b) of the Loan Agreement is deleted in its entirety and
replaced with the following:

(b)Termination Fee.  Upon termination of this Agreement for any reason prior to
the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to Eighty Thousand
Dollars ($80,000) (the “Termination Fee”). Notwithstanding the foregoing, Bank
agrees to waive the Termination Fee if Bank closes on the refinancing and
re-documentation of the Revolving Line under this Agreement under another
division of Bank (in its sole and exclusive discretion).

 

--------------------------------------------------------------------------------

 

2.2Definitions.  The following terms and their respective definitions set forth
in Section 13.1 are deleted in their entirety and replaced with the following:

“Revolving Line” is an aggregate principal amount equal to Eight Million Dollars
($8,000,000).

“Revolving Line Maturity Date” is January 1, 2021.

 

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

2

--------------------------------------------------------------------------------

 

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of the Effective Date, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof.

6.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of (i) a fully-earned, non-refundable extension fee in an
amount equal to Twenty Thousand Dollars ($20,000) and (ii) Bank’s legal fees and
expenses incurred in connection with this Amendment.

[Signature page follows.]

 

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

 

/s/ Sheetal Kapani

Name:

 

Sheetal Kapani

Title:

 

Vice President

 

 

 

BORROWER

 

 

 

IRIDEX CORPORATION

 

 

 

 

 

 

By:

 

/s/ Romeo R. Dizon

Name:

 

Romeo R. Dizon

Title:

 

VP of Finance

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]